


110 HR 1988 IH: To establish the Gulf Coast Disaster Loan Refinancing

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1988
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To establish the Gulf Coast Disaster Loan Refinancing
		  Program.
	
	
		1.Gulf Coast Disaster Loan
			 Refinancing Program
			(a)In
			 generalThe Administrator of the Small Business Administration
			 may carry out a program to refinance Gulf Coast disaster loans.
			(b)TermsThe terms of a Gulf Coast disaster loan
			 refinanced under the program shall be identical to the terms of the original
			 loan, except that the Administrator may provide an option to defer repayment on
			 the loan. Such a deferment may not exceed 4 years after the date on which the
			 initial disbursement under the original loan was made.
			(c)AmountThe
			 amount of a Gulf Coast disaster loan refinanced under the program shall not
			 exceed the amount of the original loan.
			(d)Disclosure of
			 accrued interestWhenever the Administrator provides an option to
			 defer repayment under subsection (b), the Administrator shall disclose the
			 accrued interest that must be paid under the option.
			(e)DefinitionIn
			 this section, the term Gulf Coast disaster loan means a
			 loan—
				(1)made under section
			 7(b) of the Small Business Act;
				(2)in response to Hurricane Katrina, Hurricane
			 Rita, or Hurricane Wilma of 2005; and
				(3)for a small business located in a county or
			 parish designated by the Administrator as a disaster area by reason of such
			 Hurricane Katrina, Hurricane Rita, or Hurricane Wilma under disaster
			 declaration 10176, 10177, 10178, 10179, 10180, 10181, 10203, 10204, 10205,
			 10206, 10222, or 10223.
				(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			
